Citation Nr: 1614609	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a traumatic brain injury (TBI), rated initially as noncompensable and as 10 percent disabling from October 6, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 1972, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for residuals of a TBI, assigning a noncompensable rating (zero percent) effective March 30, 2009.  

The Veteran testified in a videoconference hearing before the undersigned in March 2015; however, a transcript of the hearing was not made due to recording equipment malfunction.  The Veteran was notified of this information and asked whether he wanted another hearing.  In May 2015, the Veteran declined to have another hearing and indicated that he wanted his appeal considered based on the existing evidence.

In June 2015, the Board remanded the case for further development, including scheduling the Veteran for a VA examination to assess the severity of his TBI.  The Veteran was afforded such an examination in October 2015, and the examination report is associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period of appeal prior to October 6, 2015, the cognitive impairment from the Veteran's TBI warrants level "1" impairment on the table of facets of cognitive impairment for memory impairment and subjective symptoms; any psychiatric condition, tinnitus, and bilateral hearing loss caused by the TBI have already been assigned a separate ratings under the appropriate diagnostic codes.

2.  For the period of appeal from October 6, 2015, the cognitive impairment from the Veteran's TBI warrants level "1" impairment on the table of facets of cognitive impairment for memory impairment, visual spatial disorientation, and subjective symptoms; any psychiatric condition, tinnitus, and bilateral hearing loss caused by the TBI have already been assigned a separate ratings under the appropriate diagnostic codes.

3.  For the entire period of appeal, the Veteran has reported headaches without characteristic prostrating attacks, and the evidence is in relative equipoise on the issue of whether the headaches are etiologically related to the TBI.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to October 6, 2015, the criteria for a 10 percent disability rating, but no higher, for TBI residuals have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2015).

2.  For the period of appeal from October 6, 2015, the criteria for a disability rating in excess of 10 percent for TBI residuals have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, for the entire period of appeal, the criteria for a separate assignment of a noncompensable disability rating for headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in August 2009, prior to adjudication of the claim for service connection for residuals of a TBI.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher initial rating is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the claim for an increased initial rating.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duties to notify provisions have been fulfilled with regard to the claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in May 2009, September 2009, and October 2015 to obtain medical evidence regarding the severity of the TBI residuals.  These examination reports are adequate as the examiners reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claim.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's residuals of a TBI are rated under Diagnostic Code, which provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  (1) cognitive (which is common in varying degrees after a TBI): (2) emotional/behavioral; and (3) physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

Note (5):  A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides the following evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

 0... No complaints of impairment of memory, attention, concentration, or executive functions. 

1... A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2... Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3... Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total... Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: 

0... Normal. 

1... Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2... Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3... Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total... Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0... Social interaction is routinely appropriate. 

1... Social interaction is occasionally inappropriate. 

2... Social interaction is frequently inappropriate. 

3... Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: 

0... Always oriented to person, time, place, and situation. 

1... Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

2... Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 

3... Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total... Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

0... Motor activity normal. 

1... Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

2... Motor activity mildly decreased or with moderate slowing due to apraxia. 

3... Motor activity moderately decreased due to apraxia. 

Total... Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

1... Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system). 

2... Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 

3... Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total... Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: 

0... Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are:  mild or occasional headaches, mild anxiety. 

1... Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2... Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0... One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1... One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2... One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. 

3... One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0... Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language. 

1... Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas. 

2... Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas. 

3... Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs. 

Total... Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

Total... Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a , Diagnostic Code 8045.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Period of Appeal Prior to October 15, 2015

The Veteran contends that his symptoms include a migraine for two months, with headaches prior to the migraine, anxiety, dizziness, insomnia, and sensitivity to light and sound.  He also asserts that a lot of the TBI symptoms overlap with his PTSD symptoms.  See the March 2010 statement; June 2011 VA Form 9.

As an initial matter, the Veteran has been assigned separate evaluations for post-traumatic stress disorder (PTSD), rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable for the entire period on appeal.  The Veteran has not disagreed with the ratings assigned for these disabilities and the Board will not specifically address them.  As the Veteran has been separately evaluated for PTSD, tinnitus, and bilateral hearing loss, these symptoms will not be evaluated under the criteria of 8045.  This is consistent with the rule against pyramiding and the instructions of Diagnostic Code 8045 not to assign multiple ratings for the same symptoms. 

The Veteran was afforded a VA examination for residuals of a TBI in May 2009.  His reported symptoms included daily headaches since 2008, with associated blurred vision in both eyes and mild phonophobia; occasional irritability; chronic depression; memory decline since 2001, including forgetting how to drive specific places and forgetting names of people; nightmares and flashbacks; and right ear hearing loss.  A neurologic examination indicated that the Veteran was alert and oriented to person, place, situation, and date.  He was friendly and polite, and did not demonstrate irritability.  The examiner indicated that the Veteran had normal intellect, good insight, normal judgment, normal general knowledge, good remote memory and recent memory.  There were deficits in performing verbal calculations and in immediate recall.  The examiner opined that the TBI was not the cause of the Veteran's daily headaches, which instead were due to muscle tension.  The examiner also opined that the TBI was not the cause of the Veteran's memory deficits and concentration deficits or irritability, which instead were due to aging and PTSD.  Finally, the examiner also attributed the Veteran's flashbacks and nightmares to PTSD.

VA treatment reports indicate that in June 2009, the Veteran was receiving neuro-biofeedback (NFb) along with psychotherapy sessions for PTSD.  He reported that sessions with a social worker were helpful and the headaches had improved a little.  His social worker noted that he was smiling, affable, and verbal.  In July 2009, the Veteran reported continued difficulty with memory and increased irritability.  In August 2009, he reported that he was sleeping better and his wife told him he was less irritable.  He also reported continuing headaches; the treating psychologist's plan was to continue to meet every other week for treatment of PTSD and stress management.

In September 2009, the Veteran had another VA examination for residuals of a TBI.  The examiner indicated that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  His judgment was found to be normal, social interaction was routinely appropriate, any subjective symptoms did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  The examiner specified that there were no problems associated with the TBI diagnosis.

The Veteran continued to be treated for PTSD and headaches at VA for this period of the appeal.  In October 2009, the Veteran reported getting headaches again.  

In January 2010, the Veteran reported having difficulty with attention and short-term memory.  His VA psychologist indicated that "there may be some general and progressive cognitive loss compounded by aging."  The next month, in February, the psychologist indicated that the Veteran's headaches appeared to be related to the PTSD and the head injury.  The Veteran's VA psychologist noted that he had a very good rapport with the Veteran.

In January 2011, the Veteran reported having continued headache pain that was more severe and more frequent.  In April 2011, the Veteran stated that his headache frequency was considerably lower than it used to be.  In a June 2011 appointment with his social worker, the Veteran was noted to display active and productive engagement, including discussing his summer plans and hobbies.  In November 2011, the Veteran stated that he usually got three headaches per week, each lasting part of a day.

In August and October 2012, the Veteran reported that he was not experiencing any pain.  In October, he stated that his wife noticed that about a week after NFb, he started getting irritable again.  His social worker noted that he was beginning CPAP shortly to help him sleep and that may be why the NFb was only partially successful for the headaches.

In January 2013, the Veteran's ophthalmologist (and niece, who is a surgeon) were concerned that the Veteran's left temporal constant headaches may be connected to a left carotid blockage.  In a March 2013 neurology consultation, the VA doctor noted that the Veteran had a history of tension headaches.  Later that month, the Veteran reported that traction for lower right extremity sciatica had lessened his headaches.  In August 2013, he reported having 1-2 headaches per week.  

In January 2014, the Veteran's headache activity was noted to have decreased, but headaches still occurred fairly regularly.  In February 2014, the Veteran stated that he could not sleep because of his headaches (and he could not wear his CPAP).  In March 2014, the Veteran reported that psychotherapy augmented by biofeedback (BFb) had reduced his headaches to about once per week and his memory was improving.  In April 2014, BFb was stopped, as the Veteran appeared to have received the maximum benefit.

The Board will first discuss each of the facets of cognitive impairment individually under Diagnostic Code 8045.

For the memory impairment, the evidence shows no higher than a "1" is assignable for this period of the appeal.  To that end, the Veteran consistently provided subjective reports of memory loss.  A higher level of severity of "2" is not warranted because the May 2009 VA examiner did not find objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  In addition, the Veteran did not complain of memory problems in the September 2009 VA examination and the examiner indicated that there were no problems associated with the TBI diagnosis.

Next, the Veteran's judgment was found to be normal throughout this period of the appeal, as reflected in the 2009 VA examinations.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

The Veteran's social interactions was found to be routinely appropriate, as reflected in the 2009 VA examinations and in the VA treatment records.  A higher level of severity of "1" is not warranted unless social interaction was occasionally inappropriate.  The symptoms that the Veteran described, including anxiety and irritability, were considered in assigning the 30 percent evaluation for PTSD.  See the March 2009 rating decision citing symptoms including recurrent nightmares, insomnia, moodiness, irritability, anxiety, and flashbacks.  To the extent some of the symptoms were not explicitly considered, the Board notes they are contemplated in the evaluation of PTSD.  See 38 C.F.R. § 4.130, General Rating Formula.  A higher rating of "2" is not warranted because neither VA examiner found that social interaction was frequently inappropriate, and VA treatment records for this period of the appeal are silent for mention of frequently inappropriate social interaction. 

The Veteran was consistently found to be oriented to person, time, place, and situation.  Neither of the VA examiners found any evidence of occasional disorientation to one of the four aspects (person, time, place, situation) of orientation, which would warrant a higher level of severity of "1."  

Similarly, motor activity was consistently normal, with no evidence of apraxia (inability to perform previously learned motor activities, despite normal motor function) that would warrant a rating of "1."  

In addition, there was no evidence of impaired motor activity due to apraxia (inability to perform previously learned motor activities, despite normal motor function), or visual spatial disorientation to warrant ratings of "1" in these facets of cognitive impairment.

Regarding subjective symptoms, the evidence shows no higher than a "1" is assignable for this period of the appeal.  The Veteran's subjective symptoms included dizziness and hypersensitivity to light and sound.  Thus, in resolving all reasonable doubt in favor of the Veteran, a rating of "1" is warranted for this period of the appeal.  In addition, although VA examiners consistently found that the Veteran's headaches were not a residual of the TBI and that they were due to tension and stress, VA treatment records indicate that the Veteran's psychologist found that the headaches "appeared to be related" to PTSD and the head injury.  Thus, in resolving all reasonable doubt in favor of the Veteran, a separate noncompensable rating for headaches is warranted.  There is no evidence that the Veteran's headaches included characteristic prostrating attacks averaging one in 2 months over the last several months to warrant a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  (The rating criteria do not define "prostrating"; however, Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012)).  

Finally, there is no evidence that any neurobehavioral effects interfere with workplace interaction or social interaction, and the Veteran's communication and consciousness were consistently normal for this period of the appeal. 

As noted, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  An evaluation of 10 percent is warranted based upon the highest severity level of "1," which was assigned for mild impairment of memory and subjective symptoms.  An evaluation in excess of 10 percent is not warranted at any point during this period of the appeal, as the Veteran was never assessed as having a facet evaluated as level "2."  A separate rating is also not warranted for any physical or cognitive impairment beyond those ratings that have already been assigned.

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  However, neither the Veteran nor the evidence suggests loss of use of an extremity, sensory impairments, erectile dysfunction, or the need for aid and attendance as due to residuals of the TBI.  In short, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes, aside from Diagnostic Code 8100 for headaches, would be appropriate to evaluate the Veteran's residuals of TBI.  See Schafrath, 1 Vet. App. at 595.

In sum, for the period of appeal prior to October 6, 2015, the residuals of a TBI warrant a 10 percent evaluation, and the claim is granted to that extent.  A separate noncompensable rating for headaches is also warranted.

Period of Appeal from October 6, 2015

The Veteran was afforded a third VA examination in October 2015 for residuals of a TBI.  He stated that his memory had been getting worse for the past two years, and other symptoms included headaches twice per week, and a little dizziness once per week lasting 3-4 hours.  The examiner indicated that the Veteran had a subjective complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  In addition, the Veteran's judgment was normal; social interactions were routinely appropriate; was always oriented to person, time, place, and situation; and normal motor activity.  His visual spacial orientation was mildly impaired, including occasionally getting lost in unfamiliar surroundings, and having difficulty reading maps or following directions.  The subjective symptoms of mild or occasional headaches and mild anxiety did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  His neurobehavior effects, including getting mad at the drop of a hat, did not interfere with workplace interaction or social interaction.  He was able to communicate by spoken and written language and to comprehend spoken and written language, and his consciousness was normal.  The examiner opined that the Veteran's TBI, if he indeed had a TBI, had not result in any residual symptoms; the tension headaches, mild memory deficits, and occasional dizziness were not related to the claimed TBI.  The examiner specified that these symptoms could be from aging.  The examiner also noted that there seemed to be a poor faith effort by the Veteran on the Montreal Cognitive Assessment (MOCA) test, and he consistently wanted the examiner to know that he had memory problems before attempting to answer.  The examiner concluded that test results were therefore invalid.

The Board will again discuss each of the facets of cognitive impairment individually under Diagnostic Code 8045.

For the memory impairment, the evidence shows no higher than a "1" is assignable for this period of the appeal.  Although the October 2015 VA examiner found no objective evidence of memory impairment, the Veteran provided subjective reports of memory loss.  A higher level of severity of "2" is not warranted because the examiner did not find objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

Next, the Veteran's judgment was found to be normal; his social interactions were found to be routinely appropriate; he was oriented to person, time, place, and situation; and his motor activity was normal with no evidence of apraxia to warrant ratings of "1" in these facets of cognitive impairment.

The Veteran's visual spatial orientation was found to be mildly impaired in the October 2015 VA examination, including occasionally getting lost in unfamiliar surroundings, and having difficulty reading maps or following directions, to warrant a rating of "1."  A higher rating of "2" is not warranted because there is no evidence that the Veteran usually gets lost in unfamiliar settings, has difficulty using assistive devices such as GPS, or has difficulty reading maps, following directions, or judging distance.  

Regarding subjective symptoms, the evidence shows no higher than a "1" is assignable for this period of the appeal.  The Veteran's subjective symptoms included dizziness and hypersensitivity to light and sound.  Thus, in resolving all reasonable doubt in favor of the Veteran, a rating of "1" is warranted for this period of the appeal.  In addition, as discussed above, a separate noncompensable rating for headaches is warranted for this period of the appeal, as the Veteran reported having headaches twice per week.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Finally, there is no evidence that any neurobehavioral effects interfere with workplace interaction or social interaction, and the Veteran's communication and consciousness were consistently normal for this period of the appeal. 

In sum, an evaluation in excess of 10 percent is not warranted at any point during this period of the appeal, as the Veteran was never assessed as having a facet evaluated as level "2."  A separate rating is also not warranted for any physical or cognitive impairment beyond those ratings that have already been assigned.

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  However, neither the Veteran nor the evidence suggests loss of use of an extremity, sensory impairments, erectile dysfunction, or the need for aid and attendance as due to residuals of the TBI.  In short, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes, aside from Diagnostic Code 8100 for headaches, would be appropriate to evaluate the Veteran's residuals of TBI for this period of the appeal.  See Schafrath, 1 Vet. App. at 595.

In sum, for the period of appeal prior to October 6, 2015, a rating in excess of 10 percent for the residuals of a TBI is denied.  A separate noncompensable rating for headaches is granted.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including memory impairment, headaches and other subjective symptoms, and visual spatial disorientation, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to October 6, 2015, a rating of 10 percent for residuals of a TBI is granted.

For the period of appeal from October 6, 2015, a rating in excess of 10 percent for residuals of a TBI is denied.

For the entire period of appeal, a separate noncompensable rating for headaches is granted.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


